BETTS, District Judge.
This vessel and cargo were captured by the same United States war vessel, and almost simultaneously with the seizure of the steamer Scotia and cargo. The summary statement of that case tallies so closely, in the leading facts, with this, that a repetition of them will be tautological, unless the judgment of the court is to be reviewed on appeal, when the reasons inducing it will be more largely set forth. The voyage named in the papers in this case *916is, first, from Liverpool to Nassau, and thence, if required, to ports in the West In-dia Islands, and back to ports in Europe. The whole representation of the adventure, upon the ship’s papers, is more formal and mercantile than in the case of the Scotia; but the testimony of the witnesses examined, including the master, the mate and the pilot, concurs in stating, unreservedly, that although the ostensible voyage described on the papers was from Nassau to St. John, N. B., yet the real destination was to Charleston, and that the vessel was captured while attempting to enter that port. All concerned in the voyage knew that the port was blockaded. Upon the general principles declared in the case of the Scotia, a decree of condemnation and forfeiture is also rendered against the steamer Anglia and cargo.